UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUDY MARIE LASSITER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00244-HEH-1)


Submitted:   July 25, 2013                 Decided:   August 15, 2013


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, P.C., Chesterfield, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Alexandria, Virginia, Michael R. Gill, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Judy   Marie     Lassiter        appeals    the           district      court’s

judgment revoking her supervised release and imposing a thirty-

six-month     sentence.        Lassiter        asserts    that          her    sentence       is

plainly     unreasonable       because:         it   is     above             her    advisory

sentencing range and the district court’s explanation for the

sentence imposed allegedly did not justify such a high sentence;

she was not convicted of the state crimes of which she was

accused at the time of her revocation hearing; and she claims

that the district court “did not appear to lend any weight to

the fact that [her] child suffered from leukemia and might need

the assistance of his mother.”                 Finding no reversible error, we

affirm.

              In reviewing a sentence imposed after revocation of

supervised      release,      this    court      “takes        a    more        deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal     quotation      marks   omitted).        Thus,         we    will       affirm    a

supervised     release     revocation      sentence       if       it    is    not    plainly

unreasonable.        United States v. Thompson, 595 F.3d 544, 546 (4th

Cir. 2010).      The first step is to determine whether the sentence

is unreasonable.         United States v. Crudup, 461 F.3d 433, 438

(4th   Cir.    2006).        Only    if   the    sentence      is        procedurally         or

                                           2
substantively        unreasonable             will   the    inquiry      proceed      to   the

second   step,       which    is    to        determine     whether     the   sentence      is

plainly unreasonable.          Id. at 438-39.

              A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven    of    the    Sentencing          Guidelines        and    the    applicable        18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2013) factors, Crudup, 461

F.3d at 440, and has adequately explained the chosen sentence,

although it need not explain the sentence in as much detail as

when imposing the original sentence.                       Thompson, 595 F.3d at 547.

When reviewing a sentence above the sentencing range, we “may

consider      the    extent        of    the     deviation,       but    must    give       due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                                  Gall

v. United States, 552 U.S. 38, 51 (2007).                         “The sentencing judge

should set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                                United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

brackets      and    quotation      marks        omitted).        Although      the    Carter

rationale applies to revocation hearings, “[a] court need not be

as detailed or specific when imposing a revocation sentence as

it   must      be    when     imposing           a   post-conviction          sentence[.]”

Thompson,      595    F.3d    at        547    (noting     that    a    district      court’s

                                                 3
reasoning      may    be    “clear     from      context”       and       that     the    court’s

statements throughout the sentencing hearing may be considered).

              A sentence is substantively reasonable if the district

court states a proper basis for its imposition of a sentence up

to the statutory maximum.                Crudup, 461 F.3d at 440.                  Ultimately,

however,      the     district     court        has    broad    discretion          to    revoke

probation and impose a sentence up to that maximum.                                      Moulden,

478 F.3d at 657.

              We conclude that Lassiter’s thirty-six-month sentence

is   not   unreasonable.             To    the       contrary,       the     district       court

correctly       calculated       the      policy       statement          range,    adequately

explained its sentence, appropriately relied on the § 3553(a)

factors,      and     sentenced        Lassiter         to     the        statutory      maximum

applicable to her offense.                 Although the district court imposed

a    sentence       above   the    advisory           policy    statement          range,     the

district      court    noted      that     it    was    doing        so    because       Lassiter

egregiously breached the court’s trust only five months after

her release from prison.               Moreover, although the district court

heard Lassiter’s arguments for leniency, it nonetheless found

that    the      other      factors         in        the    case         outweighed        these

circumstances; in conjunction with the nature and circumstances

of Lassiter’s scheme to defraud, considering Lassiter’s criminal

history, and “considering the fact that a sentence of 36 months

previously      had    no   deterring       effect          whatsoever,”         the     district

                                                 4
court determined that a thirty-six-month above-sentencing range

sentence was “adequate, but not longer than necessary[.]”

             We conclude that the district court’s rationale was

justified and discern no procedural or substantive error in the

imposition        of     Lassiter’s       sentence.           See        U.S.    Sentencing

Guidelines Manual ch. 7, pt. A(3)(b) (2012) (“[A]t revocation,

the court should sanction primarily the defendant’s breach of

trust,     while       taking    into    account,    to   a     limited         degree,   the

seriousness of the underlying violation and the criminal history

of   the     violator.”).               Having    discerned         no     procedural      or

substantive        error    in    the     district    court’s        imposition       of    a

thirty-six-month           sentence,        “it      necessarily           follows        that

[Lassiter’s] sentence is not plainly unreasonable.”                             Crudup, 461

F.3d at 440.

             Based on the foregoing, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented        in    the    materials

before     this    court    and    argument       would   not    aid      the    decisional

process.

                                                                                   AFFIRMED




                                             5